Exhibit 10.1

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of November 18, 2011

by and among

HOST HOTELS & RESORTS, L.P.,

as Issuer,

the Guarantors named herein

and

J.P. MORGAN SECURITIES LLC,

GOLDMAN, SACHS & CO.,

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, AND

WELLS FARGO SECURITIES, LLC

as representatives of the several Initial Purchasers

 

 



--------------------------------------------------------------------------------

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT, among HOST HOTELS & RESORTS, L.P., a
Delaware limited partnership (the “Issuer”), the guarantor parties hereto (the
“Guarantors”) and J.P. Morgan Securities LLC, Goldman, Sachs & Co., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities, LLC, as
representatives (the “Representatives”) of the several Initial Purchasers listed
on Schedule B to the Purchase Agreement (as defined below) (the “Purchasers”).

This Agreement is made pursuant to the Purchase Agreement, dated November 14,
2011, among the Issuer, the Guarantors party thereto and the Purchasers (the
“Purchase Agreement”), which provides for the sale by the Issuer and the
Guarantors to the Purchasers of 6% Series Y Senior Notes due 2021 of the Issuer
and the guarantees thereof by the Guarantors (collectively, the “Securities”) in
aggregate principal amount of $300,000,000. In order to induce the Purchasers to
enter into the Purchase Agreement, the Issuer and the Guarantors named herein
have agreed to provide to the Purchasers and their respective direct and
indirect transferees, among other things, the registration rights for the
Securities set forth in this Agreement. The execution of this Agreement is a
condition to the closing of the transactions contemplated by the Purchase
Agreement.

The parties hereby agree as follows:

 

1. Definitions

As used in this Agreement, the following terms shall have the following meanings
(and, unless otherwise indicated, capitalized terms used herein without
definition shall have the meanings ascribed to them by the Purchase Agreement):

Advice: See Section 5.

Applicable Period: See Section 2.

Business Day: Any day, other than a Saturday, Sunday or federal holiday.

Closing Date: The Closing Date as defined in the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

Execution Version

 

Effectiveness Period: See Section 3.

Effectiveness Target Date: The 260th day following the Closing Date.

Event Date: See Section 4.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Exchange Offer: See Section 2.

Exchange Registration Statement: See Section 2.

Exchange Securities: See Section 2.

Filing Date: The 170th day after the Closing Date.

Guarantors: Subsidiary Guarantors, as defined in the Indenture.

Holder: Any holder of Transfer Restricted Securities.

Indenture: The Amended and Restated Indenture, dated as of August 5, 1998, by
and among Host Hotels & Resorts, L.P. (formerly known as Host Marriott, L.P.,
which was previously known as HMH Properties, Inc.), the guarantors named
therein and The Bank of New York, as successor trustee, together with the
Forty-First Supplemental Indenture to be dated as of November 18, 2011 by and
among the Issuer, the Guarantors and the Trustee, pursuant to which the
Securities are being issued, as amended or supplemented from time to time in
accordance with the terms thereof.

Issuer: See the introductory paragraph of this Agreement.

Liquidated Damages: See Section 4.

Participating Broker-Dealer: See Section 2.

Person: An individual, trustee, corporation, partnership, joint stock company,
trust, unincorporated association, union, business association, firm or other
legal entity.

 

3



--------------------------------------------------------------------------------

Execution Version

 

Prospectus: The prospectus included in any Registration Statement (including,
without limitation, any prospectus subject to completion and a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act) as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Exchange
Securities and/or the Transfer Restricted Securities (as applicable) covered by
such Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

Purchasers: See the introductory paragraph to this Agreement.

Registration Default: See Section 4.

Registration Statement: Any registration statement of the Issuer and the
Guarantors, including, but not limited to, the Exchange Registration Statement,
that covers any of the Transfer Restricted Securities pursuant to the provisions
of this Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all material incorporated by reference or deemed to be incorporated by reference
in such registration statement.

Rule 144: Rule 144 promulgated pursuant to the Securities Act, as currently in
effect, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC.

Rule 144A: Rule 144A promulgated pursuant to the Securities Act, as currently in
effect, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC.

Rule 415: Rule 415 promulgated pursuant to the Securities Act, as such rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

SEC: The Securities and Exchange Commission.

Securities: See the introductory paragraphs to this Agreement.

 

4



--------------------------------------------------------------------------------

Execution Version

 

Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

Shelf Notice: See Section 2.

Shelf Registration: See Section 3.

TIA: The Trust Indenture Act of 1939, as amended.

Transfer Restricted Securities: The Securities upon original issuance thereof
and at all times subsequent thereto, until in the case of any such Securities
(i) a Registration Statement covering such Securities has been declared
effective by the SEC and such Securities have been disposed of in accordance
with such effective Registration Statement, (ii) such Securities have been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto), or, following the 365th after the date of this
Agreement, are transferable pursuant to Rule 144 (or any successor provision
thereto), (iii) such Securities have otherwise been transferred and a new
Security not subject to transfer restrictions under the Securities Act has been
delivered by or on behalf of the Issuer in accordance with the terms of the
Indenture, or (iv) such Securities cease to be outstanding.

Trustee: The trustee under the Indenture and, if existent, the trustee under any
indenture governing the Exchange Securities.

Underwritten registration or underwritten offering: A registration in which
securities of the Issuer or a Guarantor are sold to an underwriter for
reoffering to the public.

 

2. Exchange Offer

(a) The Issuer and the Guarantors agree to use their reasonable best efforts to
file with the SEC as soon as practicable after the Closing Date, but in no event
later than the Filing Date, an offer to exchange (the “Exchange Offer”) any and
all of the Transfer Restricted Securities for a like aggregate principal amount
of debt securities of the Issuer and the Guarantors which are substantially
identical to the Securities, except that the identity of the Guarantors may be
different from those Subsidiary Guarantors that initially guaranteed the
Securities pursuant to the Indenture so long as the Securities are at all times
guaranteed in compliance with the Indenture (the “Exchange Securities”) (and
which are entitled to the benefits of the Indenture or a trust indenture which
is identical to the Indenture (other than such changes to the

 

5



--------------------------------------------------------------------------------

Execution Version

 

Indenture or any such identical trust indenture as are necessary to comply with
any requirements of the SEC to effect or maintain the qualification thereof
under the TIA) and which, in either case, has been qualified under the TIA),
except that the Exchange Securities shall have been registered pursuant to an
effective Registration Statement in compliance with the Securities Act. The
Exchange Offer will be registered pursuant to the Securities Act on the
appropriate form (the “Exchange Registration Statement”) and will comply with
all applicable tender offer rules and regulations promulgated pursuant to the
Exchange Act and shall be duly registered or qualified pursuant to all
applicable state securities or Blue Sky laws. The Exchange Offer shall not be
subject to any condition, other than that the Exchange Offer does not violate
any applicable law or interpretation of the Staff of the SEC. No securities
shall be included in the Registration Statement covering the Exchange Offer
other than the Transfer Restricted Securities and the Exchange Securities. The
Issuer and the Guarantors agree to use their reasonable best efforts to
(x) cause the Exchange Registration Statement to become effective pursuant to
the Securities Act on or before the Effectiveness Target Date; (y) keep the
Exchange Offer open for not less than 20 Business Days (or such longer period
required by applicable law) after the date that the notice of the Exchange Offer
referred to below is sent to Holders; and (z) consummate the Exchange Offer
within 290 days after the Closing Date. Each Holder who participates in the
Exchange Offer will be required to represent that any Exchange Securities
received by it will be acquired in the ordinary course of its business, that at
the time of the consummation of the Exchange Offer such Holder will have no
arrangement or understanding with any person to participate in the distribution
of the Exchange Securities, and that such Holder is not an affiliate of the
Issuer within the meaning of Rule 405 of the Securities Act (or that if it is
such an affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable). Each Holder that
is not a Participating Broker-Dealer will be required to represent that it is
not engaged in, and does not intend to engage in, the distribution of the
Exchange Securities. Each Holder that is a Participating Broker-Dealer will be
required to acknowledge that it will deliver a prospectus as required by law in
connection with any resale of such Exchange Securities. Upon consummation of the
Exchange Offer in accordance with this Agreement, the Issuer and the Guarantors
shall have no further obligation to register Transfer Restricted Securities
pursuant to Section 3 of this Agreement.

(b) The Issuer and the Guarantors shall include within the Prospectus contained
in the Exchange Registration Statement a section entitled “Plan of
Distribution,” reasonably acceptable to the Purchasers, which shall contain a
summary statement of the positions taken or policies made by the Staff of the
SEC with respect to the potential “underwriter” status of any broker-dealer that
is the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
Exchange

 

6



--------------------------------------------------------------------------------

Execution Version

 

Securities received by such broker-dealer in the Exchange Offer (a
“Participating Broker-Dealer”). Such “Plan of Distribution” section shall also
allow the use of the Prospectus by all persons subject to the prospectus
delivery requirements of the Securities Act, including all Participating
Broker-Dealers, and include a statement describing the means by which
Participating Broker-Dealers may resell the Exchange Securities.

The Issuer and the Guarantors shall use their reasonable best efforts to keep
the Exchange Registration Statement effective and to amend and supplement the
Prospectus contained therein, in order to permit such Prospectus to be lawfully
delivered by all persons subject to the prospectus delivery requirements of the
Securities Act for such period of time as such persons must comply with such
requirements in order to resell the Exchange Securities; provided that such
period shall not exceed 180 days after consummation of the Exchange Offer (or
such longer period if extended pursuant to the last paragraph of Section 5) (the
“Applicable Period”).

In connection with the Exchange Offer, the Issuer shall:

(a) deliver as promptly as practicable to each Holder a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;

(b) utilize the services of a Depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York; and

(c) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer shall remain open.

As soon as practicable after the close of the Exchange Offer, the Issuer and the
Guarantors shall:

(i) accept for exchange all Securities properly tendered and not validly
withdrawn pursuant to the Exchange Offer;

(ii) deliver to the Trustee for cancellation all Securities so accepted for
exchange; and

 

7



--------------------------------------------------------------------------------

Execution Version

 

(iii) cause the Trustee to authenticate and deliver promptly to each Holder of
Securities, Exchange Securities equal in principal amount to the Securities of
such Holder so accepted for exchange.

(c) If (1) prior to the consummation of the Exchange Offer, applicable
interpretations of the Staff of the SEC do not permit the Issuer and the
Guarantors to effect the Exchange Offer as contemplated herein, or (2) the
Exchange Offer is commenced and not consummated within 290 days of the Closing
Date for any reason, then the Issuer shall promptly deliver to the Holders and
the Trustee written notice thereof (the “Shelf Notice”) and the Issuer and the
Guarantors shall file a Registration Statement pursuant to Section 3. Following
the delivery of a Shelf Notice to the Holders of Transfer Restricted Securities,
the Issuer and the Guarantors shall not have any further obligation to conduct
the Exchange Offer pursuant to this Section 2, provided that the Issuers and the
Guarantors shall have the right, nonetheless, to proceed to consummate the
Exchange Offer notwithstanding their obligations pursuant to this Section 2(c)
(and, upon such consummation, their obligation to consummate a Shelf
Registration shall terminate).

 

3. Shelf Registration

If a Shelf Notice is delivered as contemplated by Section 2(c), then:

(a) Shelf Registration. The Issuer and the Guarantors shall use their reasonable
best efforts to prepare and file with the SEC, as promptly as practicable
following the delivery of the Shelf Notice, a Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415 covering all of
the Transfer Restricted Securities (the “Shelf Registration”). The Shelf
Registration shall be on Form S-1 or another appropriate form permitting
registration of such Transfer Restricted Securities for resale by the Holders in
the manner or manners reasonably designated by them (including, without
limitation, one or more underwritten offerings). The Issuer and the Guarantors
shall not permit any securities other than the Transfer Restricted Securities to
be included in the Shelf Registration. The Issuer and the Guarantors shall use
their reasonable best efforts, as described in Section 5(b), to cause the Shelf
Registration to be declared effective pursuant to the Securities Act as promptly
as practicable following the filing thereof and to keep the Shelf Registration
continuously effective under the Securities Act until the date which is 24
months from the Closing Date, or such shorter period ending when either (1) all
Transfer Restricted Securities covered by the Shelf Registration have been sold
in the manner set forth and as contemplated in the Shelf Registration or
(2) there ceases to be outstanding any Transfer Restricted Securities (the
“Effectiveness Period”).

 

8



--------------------------------------------------------------------------------

Execution Version

 

(b) Supplements and Amendments. The Issuer and the Guarantors shall use their
reasonable best efforts to keep the Shelf Registration Statement continuously
effective by supplementing and amending the Shelf Registration if required by
the rules, regulations or instructions applicable to the registration form used
for such Shelf Registration, if required by the Securities Act, or if reasonably
requested by the holders of a majority in aggregate principal amount of the
Transfer Restricted Securities covered by such Registration Statement or by any
underwriter of such Transfer Restricted Securities.

 

4. Liquidated Damages

(a) The Issuer, the Guarantors and the Purchasers agree that the Holders of
Transfer Restricted Securities will suffer damages if the Issuer or the
Guarantors fail to fulfill their obligations pursuant to Section 2 or Section 3
hereof and that it would not be possible to ascertain the extent of such
damages. Accordingly, in the event of such failure by Issuer or the Guarantors
to fulfill such obligations, the Issuer and the Guarantors hereby agree to pay
liquidated damages (“Liquidated Damages”) to each Holder of Transfer Restricted
Securities under the circumstances and to the extent set forth below:

(i) if neither the Exchange Registration Statement nor the Shelf Registration
has been filed with the SEC on or prior to the Filing Date; or

(ii) if neither the Exchange Registration Statement nor the Shelf Registration
is declared effective by the SEC on or prior to the Effectiveness Target Date;
or

(iii) if an Exchange Registration Statement is declared effective by the SEC, on
or prior to 290 days after the Closing Date and the Issuer and the Guarantors
have not exchanged Exchange Securities for all Securities validly tendered in
accordance with the terms of the Exchange Offer; or

(iv) the Shelf Registration has been declared effective by the SEC and such
Shelf Registration ceases to be effective or usable at any time during the
Effectiveness Period, without being succeeded on the same day immediately by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself immediately declared effective on the same day;

 

9



--------------------------------------------------------------------------------

Execution Version

 

(any of the foregoing, a “Registration Default”) then, with respect to the first
90-day period following such Event Date (as defined below), the Issuer and the
Guarantors shall pay to each Holder of Transfer Restricted Securities Liquidated
Damages in an amount equal to $.05 per week per $1,000 principal amount of
Transfer Restricted Securities held by such Holder for each week or portion
thereof that the Registration Default continues. The amount of such Liquidated
Damages will increase by an additional $.05 per week per $1,000 principal amount
of Transfer Restricted Securities with respect to each subsequent 90-day period
until all Registration Defaults have been cured; provided, however, that
Liquidated Damages shall not at any time exceed $.30 per week per $1,000
principal amount of Transfer Restricted Securities. Following the cure of all
Registration Defaults relating to any Transfer Restricted Securities, the
accrual of Liquidated Damages with respect to such Transfer Restricted
Securities will cease. A Registration Default under clause (i) above shall be
cured on the date that either the Exchange Registration Statement or the Shelf
Registration is filed with the SEC; a Registration Default under clause
(ii) above shall be cured on the date that either the Exchange Registration
Statement or the Shelf Registration is declared effective by the SEC; a
Registration Default under clause (iii) above shall be cured on the earlier of
the date (A) the Exchange Offer is consummated or (B) the Issuer delivers a
Shelf Notice to the Holders of Restricted Securities; and a Registration Default
under clause (iv) above shall be cured on the earlier of (A) the date the Shelf
Registration is declared effective or (B) the Effectiveness Period expires.

(b) The Issuer shall notify the Trustee and the Representatives within one
Business Day after each and every date on which a Registration Default occurs
(an “Event Date”). Liquidated Damages shall be paid by the Issuer and the
Guarantors to the Holders by wire transfer of immediately available funds to the
accounts specified by them or by mailing checks to their registered addresses if
no such accounts have been specified on or before the semi-annual interest
payment date provided in the Indenture (whether or not any interest is then
payable on the Securities). Each obligation to pay Liquidated Damages shall be
deemed to commence accruing on the applicable Event Date and to cease accruing
when all Registration Defaults have been cured. In no event shall the Issuer pay
Liquidated Damages in excess of the applicable maximum weekly amount set forth
above, regardless of whether one or multiple Registration Defaults exist.

(c) Notwithstanding anything to the contrary in this Section 4, neither the
issuance by the Issuer of a notice (i) of the type set forth in
Section 5(c)(vii) declaring the Shelf Registration to be unusable during the
pendency of the Material Activity (as defined in Section 5(c)(vii)) nor (ii) of
the type set forth in Section 5(c)(ii),

 

10



--------------------------------------------------------------------------------

Execution Version

 

5(c)(iii), 5(c)(iv), 5(c)(v) and 5(c)(vi), shall be deemed to be a Registration
Default and no Liquidated Damages shall be payable or accrue with respect
thereto; provided, that in the event the aggregate number of days in any
consecutive twelve-month period for which all notices referenced above are
issued and effective exceeds 30 days, then Liquidated Damages shall be payable
in accordance with Sections 4(a) and 4(b) above for the number of such days in
excess of 30 days in the aggregate.

 

5. Registration Procedures

In connection with the registration of any Exchange Securities or Transfer
Restricted Securities pursuant to Sections 2 or 3 hereof, the Issuer and the
Guarantors shall effect such registration to permit the sale of such Exchange
Securities or Transfer Restricted Securities (as applicable) in accordance with
the intended method or methods of disposition thereof, and pursuant thereto the
Issuer and the Guarantors shall:

(a) Prepare and file with the SEC, a Registration Statement or Registration
Statements as prescribed by Section 2 or 3, and to use their reasonable best
efforts to cause such Registration Statement to become effective and remain
effective as provided herein; provided that, if (1) such filing is pursuant to
Section 3, or (2) a Prospectus contained in an Exchange Registration Statement
filed pursuant to Section 2 is required to be delivered under the Securities Act
by any Participating Broker-Dealer who seeks to sell Exchange Securities during
the Applicable Period, before filing any Registration Statement or Prospectus or
any amendments or supplements thereto, the Issuer shall, if requested, furnish
to and afford the Holders of the Transfer Restricted Securities and each such
Participating Broker-Dealer, as the case may be, covered by such Registration
Statement, their counsel and the managing underwriters, if any, a reasonable
opportunity to review copies of all such documents (including copies of any
documents to be incorporated by reference therein and all exhibits thereto)
proposed to be filed (at least 3 Business Days prior to such filing, or such
later date as is reasonable under the circumstances). The Issuer and the
Guarantors shall not file any Registration Statement or Prospectus or any
amendments or supplements thereto in respect of which the Holders, pursuant to
this Agreement, must be afforded an opportunity to review prior to the filing of
such document, if the Holders of a majority in aggregate principal amount of the
Transfer Restricted Securities covered by such Registration Statement, or such
Participating Broker-Dealer, as the case may be, their counsel, or the managing
underwriters, if any, shall reasonably object.

 

11



--------------------------------------------------------------------------------

Execution Version

 

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration or Exchange Registration Statement, as the case may
be, as may be necessary to keep such Registration Statement continuously
effective for the Effectiveness Period or the Applicable Period, as the case may
be, or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Registration Statement have been sold; cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) under the Securities Act; and comply with the provisions of the
Securities Act, the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to it with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus; the Issuer and the Guarantors shall be deemed not to have used their
reasonable best efforts to keep a Registration Statement effective during the
Applicable Period if they voluntarily take any action that would result in
selling Holders of the Transfer Restricted Securities covered thereby or
Participating Broker-Dealers seeking to sell Exchange Securities not being able
to sell such Transfer Restricted Securities or such Exchange Securities during
that period, unless (i) such action is required by applicable law, or (ii) such
action is taken by them in good faith and for valid business reasons (not
including avoidance of their obligations hereunder), including the acquisition
or divestiture of assets.

(c) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, notify the selling Holders of Transfer Restricted Securities,
or each known Participating Broker-Dealer, as the case may be, their counsel and
the managing underwriters, if any, promptly and confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective (including in such
notice a written statement that any Holder may, upon request, obtain, without
charge, one conformed copy of such Registration Statement or post-effective
amendment including financial statements and schedules, documents incorporated
or deemed to be incorporated by reference and exhibits), (ii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or the initiation of any proceedings for that purpose, (iii) if at
any time when a prospectus is required by the Securities Act to be delivered in

 

12



--------------------------------------------------------------------------------

Execution Version

 

connection with sales of the Transfer Restricted Securities the representations
and warranties of the Issuer or any Guarantor contained in any agreement
(including any underwriting agreement) contemplated by Section 5(l) below cease
to be true and correct, (iv) of the receipt by the Issuer or any Guarantor of
any notification with respect to the suspension of the qualification or
exemption from qualification of a Registration Statement or any of the Transfer
Restricted Securities or the Exchange Securities to be sold by any Participating
Broker-Dealer for offer or sale in any jurisdiction, or the initiation of any
proceeding for such purpose, (v) of the happening of any event or any
information becoming known that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (vi) of the
Issuer’s and the Guarantors’ reasonable determination that a post-effective
amendment to a Registration Statement would be appropriate and (vii) if (A) the
Issuer is engaged in or proposes to engage in discussions or negotiations with
respect to, or has proposed or taken a substantial step to commence, or there is
otherwise pending, any material merger, acquisition, tender offer, financing or
other transaction (any such negotiation, step, event or state of facts being
herein called a “Material Activity”), (B) such Material Activity would, in the
reasonable opinion of counsel of the Issuer, require disclosure in a prospectus
to be delivered in connection with the sale of the Transfer Restricted
Securities to be sold in compliance with law, and (C) such disclosure would, in
the reasonable judgment of the Issuer, be adverse to its interests; provided,
that the Issuer shall have no obligation to include in any notice contemplated
in (vii) above any reference to or description of the facts upon which the
Issuer is delivering such notice.

(d) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, use its best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Transfer Restricted Securities
or the Exchange Securities (as applicable) to be sold

 

13



--------------------------------------------------------------------------------

Execution Version

 

by any Participating Broker-Dealer, for sale in any jurisdiction, and, if any
such order is issued, to use their reasonable best efforts to obtain the
withdrawal of any such order at the earliest possible moment.

(e) If a Shelf Registration is filed pursuant to Section 3 and if requested by
the managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Transfer Restricted Securities being sold in connection
with an underwritten offering, (i) promptly incorporate in a prospectus
supplement or post-effective amendment such information as the managing
underwriters, if any, or such Holders or counsel reasonably request to be
included therein, (ii) make all required filings of such prospectus supplement
or such post-effective amendment as soon as practicable after the Issuer has
received notification of the matters to be incorporated in such prospectus
supplement or post-effective amendment, and (iii) supplement or make amendments
to such Registration Statement with such information as the managing
underwriter, if any, or such Holders or counsel reasonably request to be
included therein.

(f) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, furnish to each selling Holder of Transfer Restricted
Securities and to each such Participating Broker-Dealer who so requests and to
counsel and each managing underwriter, if any, without charge, one conformed
copy of the Registration Statement or Registration Statements and each
post-effective amendment thereto, including financial statements and schedules,
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference and all exhibits.

(g) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, deliver to each selling Holder of Transfer Restricted
Securities, or each such Participating Broker-Dealer, as the case may be, their
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of preliminary prospectus) and
each amendment or supplement thereto and any documents incorporated by reference
therein as such Persons may reasonably request; and, subject to the last
paragraph of this Section 5, the Issuer and the Guarantors hereby consent to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders of Transfer Restricted Securities or each such

 

14



--------------------------------------------------------------------------------

Execution Version

 

Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Transfer Restricted Securities covered by or the sale by Participating
Broker-Dealers of the Exchange Securities pursuant to such Prospectus and any
amendment or supplement thereto.

(h) Prior to any public offering of Transfer Restricted Securities or any
delivery of a Prospectus contained in the Exchange Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, to use its reasonable best efforts to register or qualify,
and to cooperate with the selling Holders of Transfer Restricted Securities or
each such Participating Broker-Dealer, as the case may be, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Transfer Restricted Securities for offer and sale under the securities or Blue
Sky laws of such jurisdictions as any selling Holder, Participating
Broker-Dealer, or the managing underwriters, if any, reasonably request in
writing, provided that where Exchange Securities held by Participating
Broker-Dealers or Transfer Restricted Securities are offered other than through
an underwritten offering, the Issuer and the Guarantors agree to cause their
counsel to perform Blue Sky investigations and file registrations and
qualifications required to be filed pursuant to this Section 5(h); keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Exchange Securities held by
Participating Broker-Dealers or the Transfer Restricted Securities covered by
the applicable Registration Statement; provided that the Issuer and the
Guarantors shall not be required to (A) qualify generally to do business in any
jurisdiction where they are not then so qualified, (B) take any action that
would subject them to general service of process in any such jurisdiction where
they are not then so subject or (C) subject themselves to taxation in excess of
a nominal dollar amount in any such jurisdiction.

(i) If a Shelf Registration is filed pursuant to Section 3, cooperate with the
selling Holders of Transfer Restricted Securities and the managing underwriters,
if any, to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company, and enable such Transfer Restricted
Securities to be in such denominations and registered in such names as the
managing underwriters, if any, or Holders may reasonably request.

 

15



--------------------------------------------------------------------------------

Execution Version

 

(j) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, upon the occurrence of any event contemplated by paragraph
5(c)(v) or 5(c)(vi) above, as promptly as practicable prepare and (subject to
Section 5(a) above) file with the SEC, at the expense of the Issuer and the
Guarantors, a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Transfer
Restricted Securities being sold thereunder or to the purchasers of the Exchange
Securities to whom such Prospectus will be delivered by a Participating
Broker-Dealer, any such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(k) Prior to the effective date of the first Registration Statement relating to
the Transfer Restricted Securities, (i) provide the Trustee with certificates
for the Transfer Restricted Securities in a form eligible for deposit with The
Depository Trust Company and (ii) provide a CUSIP number for the Transfer
Restricted Securities.

(l) In connection with an underwritten offering of Transfer Restricted
Securities pursuant to a Shelf Registration, enter into an underwriting
agreement as is customary in underwritten offerings and take all such other
actions as are reasonably requested by the managing underwriters in order to
expedite or facilitate the registration or the disposition of such Transfer
Restricted Securities, and in such connection, (i) make such representations and
warranties to the underwriters, with respect to the business of the Issuer, the
Guarantors and their subsidiaries and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by issuers to underwriters in
underwritten offerings, and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Issuer and Guarantors and updates thereof in form and
substance reasonably satisfactory to the managing underwriters, addressed to the
underwriters covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
underwriters; (iii) obtain “cold comfort” letters and updates thereof in form
and substance reasonably satisfactory to the managing underwriters from the
independent certified public accountants of the Issuer and the Guarantors (and,
if necessary, any

 

16



--------------------------------------------------------------------------------

Execution Version

 

other independent certified public accountants of any subsidiary of the Issuer
or the Guarantors or of any business acquired by any of them for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each of the underwriters, such letters to
be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings and such other
matters as are reasonably requested by underwriters as permitted by Statement on
Auditing Standards No. 72; and (iv) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures no less
favorable than those set forth in Section 7 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Transfer Restricted Securities covered by such Registration Statement and the
managing underwriters or agents) with respect to all parties to be indemnified
pursuant to said Section. The above shall be done at each closing under such
underwriting agreement, or as and to the extent required thereunder.

(m) If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Securities during the
Applicable Period, make available for inspection by any selling Holder of such
Transfer Restricted Securities being sold, or each such Participating
Broker-Dealer, as the case may be, any underwriter participating in any such
disposition of Transfer Restricted Securities, if any, and any attorney,
accountant or other agent retained by any such selling Holder or each such
Participating Broker-Dealer, as the case may be, or underwriter (collectively,
the “Inspectors”), at the offices where normally kept, during reasonable
business hours, all financial and other records, pertinent corporate documents
and properties of the Issuer, the Guarantors and their subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise any applicable due diligence responsibilities, and cause the officers,
directors and employees of the Issuer, the Guarantors and their subsidiaries to
supply all information in each case reasonably requested by any such Inspector
in connection with such Registration Statement. Records which the Issuer
determines, in good faith, to be confidential and any Records which it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors, unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public.

 

17



--------------------------------------------------------------------------------

Execution Version

 

(n) Provide an indenture trustee for the Transfer Restricted Securities or the
Exchange Securities, as the case may be, and cause the Indenture to be qualified
under the TIA not later than the effective date of the Exchange Offer or the
first Registration Statement relating to the Transfer Restricted Securities; and
in connection therewith, cooperate with the trustee under any such indenture and
the holders of the Transfer Restricted Securities, to effect such changes to
such indenture as may be required for such indenture to be so qualified in
accordance with the terms of the TIA; and execute, and use its best efforts to
cause such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.

(o) Comply with all applicable rules and regulations of the SEC and, as soon as
reasonably practicable, make generally available to its securityholders
consolidated earnings statements of the Issuer (including a condensed
consolidating footnote if required under SEC rules) (which need not be certified
by an independent public accountant) that satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

(p) If an Exchange Offer is to be consummated, upon delivery of the Transfer
Restricted Securities by Holders to the Issuer (or to such other Person as
directed by the Issuer) in exchange for the Exchange Securities, the Issuer and
the Guarantors shall mark, or cause to be marked, on such Transfer Restricted
Securities that such Transfer Restricted Securities are being cancelled in
exchange for the Exchange Securities; in no event shall such Transfer Restricted
Securities be marked as paid or otherwise satisfied.

(q) Cooperate with each seller of Transfer Restricted Securities covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Transfer Restricted Securities and their respective counsel
in connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”) pursuant to FINRA’s rules and regulations,
including those of the National Association of Securities Dealers, Inc.

(r) Use their best efforts to take all other steps necessary to effect the
registration of the Transfer Restricted Securities covered by a Registration
Statement contemplated hereby.

(s) Use their best efforts to cause the Transfer Restricted Securities or the
Exchange Securities, as applicable, covered by an effective registration

 

18



--------------------------------------------------------------------------------

Execution Version

 

statement required by Section 2 or Section 3 hereof to be rated with the
appropriate rating agencies, if so requested by the Holders of a majority in
aggregate principal amount of Transfer Restricted Securities relating to such
registration statement or the managing underwriters in connection therewith, if
any.

The Issuer may require each seller of Transfer Restricted Securities or
Participating Broker-Dealer as to which any registration is being effected to
furnish to the Issuer such information regarding such seller or Participating
Broker-Dealer and the distribution of such Transfer Restricted Securities or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, as the Issuer may, from time to time, reasonably request. The Issuer may
exclude from such registration the Transfer Restricted Securities of any seller
or Participating Broker-Dealer who fails to furnish such information within a
reasonable time after receiving such request.

Each Holder of Transfer Restricted Securities and each Participating
Broker-Dealer agrees by acquisition of such Transfer Restricted Securities or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, that, upon receipt of any notice from the Issuer of the happening of any
event of the kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v), 5(c)(vi) or
5(c)(vii), such Holder will forthwith discontinue disposition of such Transfer
Restricted Securities covered by such Registration Statement or Prospectus or
Exchange Securities to be sold by such Participating Broker-Dealer, as the case
may be, until such holder’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 5(j), or until it is advised in writing (the
“Advice”) by the Issuer that the use of the applicable Prospectus may be
resumed, and has received copies of any amendments or supplements thereto;
provided, that in the case of an event of the kind described in
Section 5(c)(vii), the Issuer may only cause such discontinuing of dispositions
for any number of periods not to exceed 30 days in the aggregate in any
consecutive 12-month period.

 

6. Registration Expenses

(a) All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuer shall be borne by the Issuer and the Guarantors, whether
or not the Exchange Offer or a Shelf Registration is filed or becomes effective,
including, without limitation, (i) all registration and filing fees (including,
without limitation, (A) fees with respect to filings required to be made with
the FINRA in connection with an underwritten offering and (B) fees and expenses
of compliance with state securities or Blue Sky laws (including, without
limitation, reasonable fees and disbursements of counsel in connection with Blue
Sky

 

19



--------------------------------------------------------------------------------

Execution Version

 

qualifications of the Transfer Restricted Securities or Exchange Securities and
determination of the eligibility of the Transfer Restricted Securities or
Exchange Securities for investment under the laws of such jurisdictions
(x) where the Holders of Transfer Restricted Securities are located, in the case
of the Exchange Securities, or (y) as provided in Section 5(h), in the case of
Transfer Restricted Securities or Exchange Securities to be sold by a
Participating Broker-Dealer during the Applicable Period)), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Transfer Restricted Securities or Exchange Securities in a form eligible for
deposit with The Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by the managing underwriters, if any, or,
in respect of Transfer Restricted Securities or Exchange Securities to be sold
by any Participating Broker-Dealer during the Applicable Period, by the Holders
of a majority in aggregate principal amount of the Transfer Restricted
Securities included in any Registration Statement or of such Exchange
Securities, as the case may be), (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Issuer and the
Guarantors, (v) fees and disbursements of all independent certified public
accountants referred to in Section 5(1)(iii) (including, without limitation, the
expenses of any special audit and “cold comfort” letters required by or incident
to such performance), (vi) the fees and expenses of any “qualified independent
underwriter” or other independent appraiser participating in an offering
pursuant to FINRA Rule 5121, (vii) rating agency fees, (viii) Securities Act
liability insurance, if the Issuer and the Guarantors desire such insurance,
(ix) fees and expenses of all other Persons retained by the Issuer and the
Guarantors, (x) internal expenses of the Issuer and the Guarantors (including,
without limitation, all salaries and expenses of officers and employees of the
Issuer and the Guarantors performing legal or accounting duties), (xi) the
expense of any annual audit, (xii) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange
and (xiii) the expenses relating to printing, word processing and distributing
all Registration Statements, underwriting agreements, securities sales
agreements, and indentures. Nothing contained in this Section 6 shall create an
obligation on the part of the Issuer or any Guarantor to pay or reimburse any
Holder for any underwriting commission or discount attributable to any such
Holder’s Transfer Restricted Securities included in an underwritten offering
pursuant to a Registration Statement filed in accordance with the terms of this
Agreement, or to guarantee such Holder any profit or proceeds from the sale of
such Securities.

(b) In connection with any Shelf Registration hereunder, the Issuer and the
Guarantors shall reimburse the Holders of the Transfer Restricted Securities
being registered in such registration for the reasonable fees and disbursements
of not more than one counsel (in addition to appropriate local counsel) chosen
by the Holders

 

20



--------------------------------------------------------------------------------

Execution Version

 

of a majority in aggregate principal amount of the Transfer Restricted
Securities to be included in such Registration Statement and other reasonable
out-of-pocket expenses of the Holders of Transfer Restricted Securities
reasonably incurred in connection with the registration of the Transfer
Restricted Securities.

 

7. Indemnification

The Issuer and the Guarantors agree to indemnify and hold harmless (i) each of
the Purchasers, each Holder of Transfer Restricted Securities, each Holder of
Exchange Securities, each Participating Broker-Dealer, (ii) each person, if any,
who controls (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) any such Person (any of the persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”), and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any of such Person or any controlling person (any person referred to in
clause (i), (ii) or (iii) may hereinafter be referred to as an “Indemnified
Person”) to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgments, actions and expenses (including without
limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing or defending any claim or action, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, including the reasonable fees and expenses of counsel to any
Indemnified Person) directly or indirectly caused by, related to, based upon,
arising out of or in connection with (i) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement or caused
by, arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading, or (ii) any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (as
amended or supplemented if the Issuer shall have furnished any amendments or
supplements thereto) or any preliminary prospectus, or caused by, arising out of
or based upon any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to any Indemnified Person furnished to the
Issuer or any underwriter in writing by such Indemnified Person expressly for
use therein. The Issuer and the Guarantors shall notify the Holders promptly of
the institution, threat or assertion of any claim, proceeding (including any
governmental investigation) or litigation of which it or they shall have become
aware in connection with the matters addressed by this Agreement which involves
the Issuer, any Guarantor or an Indemnified Person.

 

21



--------------------------------------------------------------------------------

Execution Version

 

In connection with any Registration Statement in which an Indemnified Person is
participating, such Indemnified Person agrees, severally and not jointly, to
indemnify and hold harmless the Issuer, each Guarantor and their directors and
officers and each person who controls the Issuer and the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Issuer and the Guarantors to
each Indemnified Person, but only with reference to information relating to such
Indemnified Person furnished to the Issuer in writing by such Indemnified Person
expressly for use in any Registration Statement or Prospectus, any amendment or
supplement thereto, or any preliminary prospectus. The liability of any
Indemnified Person pursuant to this paragraph shall in no event exceed the net
proceeds received by such Indemnified Person from sales of Transfer Restricted
Securities giving rise to such obligations.

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any person
in respect of which indemnity may be sought pursuant to either of the two
preceding paragraphs, such person (the “indemnified party”) shall promptly
notify the person against whom such indemnity may be sought (the “indemnifying
person”) in writing, and the indemnifying person, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying person may reasonably designate in such proceeding and shall pay
the reasonable fees and expenses actually incurred by such counsel related to
such proceeding. In any such proceeding, any indemnified party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such indemnified party, unless (i) the indemnifying person
and the indemnified party shall have mutually agreed in writing to the contrary,
(ii) the indemnifying person failed promptly to assume the defense and employ
counsel reasonably satisfactory to the indemnified party or (iii) the named
parties to any such action (including any impleaded parties) include both such
indemnified party and the indemnifying person, or any affiliate of the
indemnifying person and such indemnified party shall have been reasonably
advised by counsel that either (x) there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying person or such affiliate of the indemnifying person or (y) a
conflict may exist between such indemnified party and the indemnifying person or
such affiliate of the indemnifying person (in which case the indemnifying person
shall not have the right to assume the defense of such action

 

22



--------------------------------------------------------------------------------

Execution Version

 

on behalf of such indemnified party), it being understood, however, that the
indemnifying person shall not, in connection with any one such action or
separate but substantially similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) for all such indemnified parties, which firm shall be
designated in writing by indemnified parties who sold a majority in interest of
Transfer Restricted Securities sold by all such indemnified parties and any such
separate firm for the Issuer and the Guarantors, their directors, their officers
and such control persons of the Issuer and the Guarantors shall be designated in
writing by the Issuer. The indemnifying person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying person agrees to indemnify any indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
person shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
(i) unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of any Indemnified Person.

If the indemnification provided for in the first and second paragraphs of this
Section 7 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses referred to therein (other than by
reason of the exceptions provided therein), then each indemnifying person under
such paragraphs, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities, or expenses (i) in such
proportion as is appropriate to reflect the relative benefits of the indemnified
party on the one hand and the indemnifying person(s) on the other in connection
with the statements or omissions that resulted in such losses, claims, damages,
liabilities, or expenses or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the indemnifying person(s) and the indemnified party, as
well as any other relevant equitable considerations. The relative fault of the
Issuer and the Guarantors on the one hand and any Indemnified Persons on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuer
and the Guarantors or by such Indemnified Persons and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

23



--------------------------------------------------------------------------------

Execution Version

 

The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if such
indemnified parties were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any reasonable legal or
other expenses actually incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Indemnified Person be
required to contribute any amount in excess of the amount by which proceeds
received by such Indemnified Person from sales of Transfer Restricted Securities
exceeds the amount of any damages that such Indemnified Person has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

The indemnity and contribution agreements contained in this Section 7 will be in
addition to any liability which the indemnifying persons may otherwise have to
the indemnified parties referred to above. The Indemnified Persons’ obligations
to contribute pursuant to Section 7 are several in proportion to the respective
principal amount of Securities sold by each of the Indemnified Persons hereunder
and not joint.

 

8. Rules 144 and 144A

The Issuer and the Guarantors covenant that they will file the reports required
to be filed by them pursuant to the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder in a timely manner and, if
at any time the Issuer and the Guarantors are not required to file such reports,
they will, upon the request of any Holder of Transfer Restricted Securities,
make available information required by Rules 144 and 144A under the Securities
Act in order to permit sales pursuant to Rule 144 and Rule 144A. The Issuer and
the Guarantors further covenant that they will take such further action as any
Holder of Transfer Restricted Securities may reasonably request, all to the
extent required from time to time to enable such Holder to sell Transfer
Restricted Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 and Rule 144A under the
Act, as such Rules may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.

 

24



--------------------------------------------------------------------------------

Execution Version

 

9. Underwritten Registrations

(a) If any of the Transfer Restricted Securities covered by any Shelf
Registration are to be sold in an underwritten offering, the investment banker
or investment bankers and manager or managers that will manage the offering will
be selected by the Holders of a majority in aggregate principal amount of such
Transfer Restricted Securities included in such offering and reasonably
acceptable to the Issuer.

No Holder of Transfer Restricted Securities may participate in any underwritten
registration hereunder, unless such Holder (a) agrees to sell such Holder’s
Transfer Restricted Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

(b) Each Holder of Transfer Restricted Securities agrees, if requested (pursuant
to a timely written notice) by the managing underwriters in an underwritten
offering or placement agent in a private offering of the Issuer’s or the
Guarantors’ debt securities, not to effect any private sale or distribution
(including a sale pursuant to Rule 144 and Rule 144A, but excluding nonpublic
sales to any of its affiliates, officers, directors, employees and controlling
persons) of any of the Securities except pursuant to an Exchange Offer, during
the period beginning 10 days prior to, and ending 90 days after, the closing
date of the underwritten offering.

The foregoing provisions shall not apply to any holder of Transfer Restricted
Securities if such holder is prevented by applicable statute or regulation from
entering into any such agreement.

The Issuer and the Guarantors agree without the written consent of the managing
underwriters in an underwritten offering of Transfer Restricted Securities
covered by a Registration Statement filed pursuant to Section 3 hereof, not to
effect any public or private sale or distribution of its respective debt
securities, including a sale pursuant to Regulation D or Rule 144A under the
Securities Act, during the period beginning 10 days prior to, and ending 90 days
after, the closing date of each underwritten offering made pursuant to such
Registration Statement (provided, however, that such period shall be extended by
the number of days from and including

 

25



--------------------------------------------------------------------------------

Execution Version

 

the date of the giving of any notice pursuant to Section 5(c)(v) or (c)(vi)
hereof to and including the date when each seller of Transfer Restricted
Securities covered by such Registration Statement shall have received the copies
of the supplemented or amended Prospectus contemplated by Section 5(j) hereof).

 

10. Miscellaneous

(a) Remedies. In the event of a breach by the Issuer of any of its obligations
under this Agreement, each Holder of Transfer Restricted Securities, in addition
to being entitled to exercise all rights provided herein, in the Indenture or,
in the case of the Purchasers, in the Purchase Agreement, or granted by law,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Issuer and the Guarantors agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by them of any of the provisions of this Agreement and hereby further
agree that, in the event of any action for specific performance in respect of
such breach, they shall waive the defense that a remedy at law would be
adequate.

(b) No Inconsistent Agreements. The Issuer and the Guarantors have not, as of
the date hereof, and they shall not, after the date of this Agreement, enter
into any agreement with respect to any of their respective securities that is
inconsistent with the rights granted to the Holders of Transfer Restricted
Securities in this Agreement or otherwise conflicts with the provisions hereof.
The Issuer and the Guarantors have not entered, and will not enter, into any
agreement with respect to any of their respective securities which will grant to
any Person piggy-back registration rights with respect to a Registration
Statement.

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Issuer has obtained the written consent of Holders of at least a
majority of the then outstanding aggregate principal amount of Transfer
Restricted Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders of Transfer Restricted Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Holders of Transfer Restricted Securities may be given by Holders of at least a
majority in aggregate principal amount of the Transfer Restricted Securities
being sold by such Holders pursuant to such Registration Statement; provided
that the provisions of this sentence may not be amended, modified or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

 

26



--------------------------------------------------------------------------------

Execution Version

 

(d) Notices. All notices and other communications (including without limitation
any notices or other communications to the Trustee) provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, next-day air courier, telecopier or electronic mail:

(i) if to a Holder of Transfer Restricted Securities, at the most current
address given by the Trustee to the Issuer; and

(ii) if to the Issuer or the Guarantors, 6903 Rockledge Drive, Suite 1500,
Bethesda, Maryland 20817, Attention: Elizabeth A. Abdoo, Executive
Vice President, General Counsel and Secretary.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; one Business Day after being
timely delivered to a next-day air courier; and when receipt is acknowledged by
the addressee, if telecopied or given by electronic mail.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

(e) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities. The Issuer and the Guarantors agree
that the Holders of the Securities shall be third party creditor beneficiaries
to the agreements made hereunder by the Purchasers and the Issuer, the
Guarantors and each Holder shall have the right to enforce such agreements
directly to the extent it deems such enforcement necessary or advisable to
protect its rights hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

27



--------------------------------------------------------------------------------

Execution Version

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS
AND RULE 327(b) OF THE NEW YORK CIVIL PRACTICE LAWS AND RULES, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j) Entire Agreement. This Agreement, together with the Purchase Agreement, is
intended by the parties as a final expression of their agreement, and is
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

(k) Securities Held by the Issuer, Guarantors, or Their Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Transfer Restricted
Securities is required hereunder, Transfer Restricted Securities held by the
Issuer, the Guarantors, or their affiliates (as such term is defined in Rule 405
under the Securities Act) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

(l) Guarantor Information. The Issuer and the Guarantors shall prepare and
furnish in any Exchange Registration Statement, Shelf Registration or other
document such information, including historical and pro forma financial

 

28



--------------------------------------------------------------------------------

Execution Version

 

information, concerning each Guarantor as may be required by applicable
securities laws, accounting guidelines, or rules and regulations of applicable
securities regulatory authorities, including the SEC, in order to have any
Registration Statement pursuant to this Agreement filed, declared and kept
effective as contemplated by this Agreement. Each of the Issuer and each
Guarantor agrees that the preparing and furnishing of such information within
the time periods contemplated in this Agreement constitute “reasonable efforts”
on such person’s part for all purposes of this Agreement.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

     ISSUER:   

 

HOST HOTELS & RESORTS, L.P. By:  

HOST HOTELS & RESORTS, INC.,

its General Partner

  By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   Executive Vice President and     Chief
Financial Officer

 

     GUARANTORS:   

 

AIRPORT HOTELS LLC, HOST OF BOSTON, LTD.,

BY: AIRPORT HOTELS LLC

HOST OF HOUSTON, LTD.,

BY: AIRPORT HOTELS HOUSTON LLC

HOST OF HOUSTON 1979 LP,

BY: HOST OF HOUSTON, LTD.

HMH MARINA LLC, HMC ATLANTA LLC, HMC BURLINGAME LLC, HMC CAPITAL RESOURCES LP,

BY: HOST NY DOWNTOWN GP LLC

HOST PARK RIDGE LLC, HMC SUITES LLC, HMC SUITES LIMITED PARTNERSHIP,

BY: HMC SUITES LLC

WELLSFORD-PARK RIDGE HMC HOTEL LIMITED PARTNERSHIP,

BY: HOST PARK RIDGE LLC

YBG ASSOCIATES LP,

BY: HOST MOSCONE GP LLC

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

HMC CHICAGO LLC, HMC DESERT LLC, HMC DIVERSIFIED LLC, HMC EAST SIDE LLC, EAST
SIDE HOTEL ASSOCIATES, L.P.

BY: HMC EAST SIDE LLC

HMC GRAND LP,

BY: HOST GRAND GP LLC

HMC HOTEL DEVELOPMENT LP,

BY: HOST TAMPA GP LLC

HMC MANHATTAN BEACH LLC, HMC MARKET STREET LLC, NEW MARKET STREET LP,

BY: HMC MARKET STREET LLC

HMC MEXPARK LLC, HMC POLANCO LLC, HMC NGL L.P.,

BY: HHR NAPLES GOLF LLC

HMC OLS I L.P.,

BY: HMC OLS I LLC

HMC PLP LLC, CHESAPEAKE HOTEL LIMITED PARTNERSHIP,

BY: HMC PLP LLC

HMC POTOMAC LLC, HMC PROPERTIES I LLC, HMC SEATTLE LLC, HMC SFO LP,

BY: HOST SFO GP LLC

HOST SWISS GP LLC, HMH GENERAL PARTNER HOLDINGS LLC, HMH PENTAGON LP,

BY: HOST PENTAGON GP LLC

HMH RESTAURANTS LP,

BY: HOST RESTAURANTS GP LLC

HMH RIVERS LLC, HMH RIVERS, L.P.,

BY: HMH RIVERS LLC

HMH WTC LLC, HOST LA JOLLA LLC, CITY CENTER HOTEL LIMITED PARTNERSHIP,

BY: HOST CITY CENTER GP LLC

HOST TIMES SQUARE LP,

BY: HOST TIMES SQUARE GP LLC

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

IVY STREET LLC, MARKET STREET HOST LLC, PHILADELPHIA AIRPORT HOTEL LLC, PM
FINANCIAL LLC, PM FINANCIAL LP,

BY: PM FINANCIAL LLC

HMC PROPERTY LEASING LLC, HMC HOST RESTAURANTS LLC, S.D. HOTELS LLC, TIMES
SQUARE GP LLC, HMC HT LP,

BY: HOST GH ATLANTA GP LLC,

HMC OLS I LLC, HMC OLS II L.P.,

BY: HMC OLS I LLC

HMC/INTERSTATE MANHATTAN BEACH, L.P.,

BY: HMC MANHATTAN BEACH LLC

AMELIATEL LP,

BY: HMC AMELIA II LLC

HMC AMELIA II LLC, ROCKLEDGE HOTEL LLC, HMC COPLEY LP,

BY: HOST COPLEY GP LLC

HMC HEADHOUSE FUNDING LLC, IVY STREET HOPEWELL LLC, HMC DIVERSIFIED AMERICAN
HOTELS, L.P.,

BY: HMC DIVERSIFIED LLC

POTOMAC HOTEL LIMITED PARTNERSHIP,

BY: HMC POTOMAC LLC

HMC AP GP LLC, HMC AP LP,

BY: HMC AP GP LLC

HMC AP CANADA COMPANY, HMC TORONTO AIRPORT GP LLC, HMC TORONTO AIRPORT LP,

BY: HMC TORONTO AIRPORT GP LLC

HMC TORONTO EC GP LLC, HMC TORONTO EC LP,

BY: HMC TORONTO EC GP LLC

HMC CHARLOTTE GP LLC, HMC CHARLOTTE LP,

BY: HMC CHARLOTTE GP LLC

HMC CHARLOTTE (CALGARY) COMPANY,

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

CALGARY CHARLOTTE PARTNERSHIP,

BY: HMC CHARLOTTE (CALGARY) COMPANY

BY: HMC GRACE (CALGARY) COMPANY

CALGARY CHARLOTTE HOLDINGS COMPANY, HMC GRACE (CALGARY) COMPANY, HMC MAUI LP,

BY: HOST MAUI GP LLC

HMC KEA LANI LP,

BY: HOST KEA LANI GP LLC

HMC CHICAGO LAKEFRONT LLC, HMC LENOX LP,

BY: HOST LENOX LAND GP LLC

HMC O’HARE SUITES GROUND LP,

BY: HOST O’HARE SUITES GROUND GP LLC

HMC TORONTO AIR COMPANY, HMC TORONTO EC COMPANY, CINCINNATI PLAZA LLC, HOST
CINCINNATI HOTEL LLC, HOST CINCINNATI II LLC, HOST FOURTH AVENUE LLC, HOST
INDIANAPOLIS I LP,

BY: HOST INDIANAPOLIS GP LLC

HOST LOS ANGELES LP,

BY: HOST LOS ANGELES GP LLC

HOST MISSION HILLS II LLC, HOST MISSION HILLS HOTEL LP,

BY: HOST MISSION HILLS II LLC

HOST NEEDHAM HOTEL LP,

BY: HOST NEEDHAM II LLC

HOST NEEDHAM II LLC, HST LT LLC, HST I LLC, SOUTH COAST HOST HOTEL LP,

BY: HOST SOUTH COAST GP LLC

STARLEX LP,

BY: HOST WNY GP LLC

BRE/SWISS LP,

BY: HOST SWISS GP LLC

HHR HARBOR BEACH LLC, HHR LAUDERDALE BEACH LIMITED PARTNERSHIP,

BY: HHR HARBOR BEACH LLC

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

HMC CAMBRIDGE LP,

BY: HOST CAMBRIDGE GP LLC

HOST MCDOWELL GP LLC, HMC MCDOWELL LP,

BY: HOST MCDOWELL GP LLC

HMC RESTON LP,

BY: HOST RESTON GP LLC

HOST ATLANTA PERIMETER GROUND LP,

BY: HOST ATLANTA PERIMETER

GROUND GP LLC,

HOST CAPITOL HILL LLC, HOST DALLAS QUORUM GROUND LP,

BY: HOST DALLAS QUORUM GROUND

GP LLC

HOST INDIANAPOLIS HOTEL MEMBER LLC, IHP HOLDINGS PARTNERSHIP LP,

BY: HMH GENERAL PARTNER HOLDINGS

LLC

HMC GATEWAY LP,

BY: S.D. HOTELS LLC

HHR SINGER ISLAND LIMITED PARTNERSHIP,

BY: HHR SINGER ISLAND GP LLC

HHR SINGER ISLAND GP LLC, PACIFIC GATEWAY, LTD.,

BY: S.D. HOTELS LLC

HOST KIERLAND LP,

BY: HOST KIERLAND GP LLC

HOST TAMPA GP LLC, HOST RESTON GP LLC, HOST CAMBRIDGE GP LLC, HOST SOUTH COAST
GP LLC, HOST SFO GP LLC, HOST PENTAGON GP LLC, HOST MOSCONE GP LLC, HOST NY
DOWNTOWN GP LLC, HOST KEA LANI GP LLC, HOST KIERLAND GP LLC, HOST WNY GP LLC,
HOST LOS ANGELES GP LLC, HOST INDIANAPOLIS GP LLC,
HOST ATLANTA PERIMETER GROUND GP LLC, HOST DALLAS QUORUM GROUND GP LLC,

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

HOST O’HARE SUITES GROUND GP LLC, HOST LENOX LAND GP LLC, HOST RESTAURANTS GP
LLC, HOST OP BN GP LLC, HOST MAUI GP LLC, HOST GH ATLANTA GP LLC, HOST TIMES
SQUARE GP LLC, HOST COPLEY GP LLC, HOST CITY CENTER GP LLC, AIRPORT HOTELS
HOUSTON LLC, HOST GRAND GP LLC, HOST INDIANAPOLIS LP,

BY: HOST INDIANAPOLIS HOTEL

MEMBER LLC

HHR ASSETS LLC, HHR RIO HOLDINGS LLC, HARBOR-CAL S.D. PARTNER LLC, HMC
BURLINGAME HOTEL L.P.,

BY: HMC BURLINGAME LLC

HOST SAN DIEGO LLC, HOST SAN DIEGO HOTEL LLC, HHR 42 ASSOCIATES GP LLC, HHR 42
ASSOCIATES, L.P.,

BY: HHR 42 ASSOCIATES GP LLC

 

By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   President of the Subsidiary Guarantors
listed above (or, where applicable, of the general partner of the Subsidiary
Guarantors listed above)

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

HHR HOLDINGS COÖPERATIEF U.A.

By:

 

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   Managing Director A By:  

/s/ Liselotte Heine

  Name:   Liselotte Heine   Title:   Managing Director B

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

HARBOR-CAL, S.D.   By: HARBOR-CAL S.D. PARTNER LLC   By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   President   By: HOST HOTELS & RESORTS, L.P.

 

 

By: HOST HOTELS & RESORTS, INC., its

        general partner

  By:  

/s/ Larry K. Harvey

  Name:   Larry K. Harvey   Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Series Y Senior Notes Registration Rights Agreement



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. J.P. Morgan Securities LLC Goldman, Sachs & Co.
Merrill Lynch, Pierce, Fenner & Smith

  Incorporated

Wells Fargo Securities, LLC

By:

 

/s/ Ken Lang

  (J.P. Morgan Securities LLC)

By:

 

/s/ Goldman, Sachs & Co.

  (Goldman, Sachs & Co.)

By:

 

/s/ Michael Grimes

  (Merrill Lynch, Pierce, Fenner & Smith  

  Incorporated)

By:

 

/s/ Carolyn Hurley

  (Wells Fargo Securities, LLC) On behalf of each of the Initial Purchasers

Signature Page to Series Y Senior Notes Registration Rights Agreement